Fourth Court of Appeals
                                            San Antonio, Texas
                                               October 23, 2018

                                              No. 04-18-00731-CV

                       IN THE INTEREST OF A.E. AND G.K.R., CHILDREN,

                     From the 25th Judicial District Court, Guadalupe County, Texas
                                      Trial Court No. 17-0827-CV
                        Honorable Thomas Nathaniel Stuckey, Judge Presiding


                                                ORDER
       This is an accelerated appeal of an order terminating the appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal is filed. TEX.
R. JUD. ADMIN. 6.2. The reporter’s record was due to be filed on October 15, 2018. On October
18, 2018, the court reporter responsible for preparing the record filed a notification of late record
requesting a ten-day extension of time to file the record to October 28, 2018.1 The request is
GRANTED. The reporter’s record must be filed in this appeal no later than October 29, 2018.
TEX. R. APP. P. 35.3(c). FURTHER REQUESTS FOR EXTENSIONS OF TIME ARE
DISFAVORED.


                                                          _________________________________
                                                          Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2018.


                                                          ___________________________________
                                                          KEITH E. HOTTLE,
                                                          Clerk of Court




1
    We note October 28, 2018 is a Sunday.